





EXHIBIT 10.105


CONFIDENTIAL TREATMENT:


MICRON TECHNOLOGY, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. MICRON
TECHNOLOGY, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.









--------------------------------------------------------------------------------





IMFS BUSINESS SALE AGREEMENT
BY AND AMONG
INTEL TECHNOLOGY ASIA PTE LTD,
MICRON SEMICONDUCTOR ASIA PTE. LTD.
AND
IM FLASH SINGAPORE, LLP
February 27, 2012



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



TABLE OF CONTENTS




ARTICLE I
PURCHASE AND SALE; ASSUMED LIABILITIES; CLOSING
3


 
 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF IMFS
13


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF MICRON SINGAPORE
15


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INTEL SINGAPORE
16


 
 
 
ARTICLE V
CONDITIONS TO CLOSING
17


 
 
 
ARTICLE VI
COVENANTS
24


 
 
 
ARTICLE VII
MISCELLANEOUS
28


 
 
 
ARTICLE VIII
DEFINITIONS
33












--------------------------------------------------------------------------------



IMFS BUSINESS SALE AGREEMENT
This IMFS BUSINESS SALE AGREEMENT (together with the Schedules attached hereto,
this “Agreement”), dated as of February 27, 2012 (the “Effective Date”), is
entered into by and among IM Flash Singapore, LLP, a limited liability
partnership organized under the laws of Singapore (“IMFS”), Micron Semiconductor
Asia Pte. Ltd., a private limited company organized under the laws of Singapore
(“Micron Singapore”), and Intel Technology Asia Pte Ltd, a private limited
company organized under the laws of Singapore (“Intel Singapore”). IMFS, Micron
Singapore and Intel Singapore are each referred to herein individually as a
“Party,” and collectively as the “Parties.” Unless otherwise defined herein,
capitalized terms used in this Agreement shall have the respective meanings
ascribed to such terms in Section 8.1 of this Agreement.
WHEREAS, Micron Singapore and Intel Singapore are parties to that certain
Limited Liability Partnership Agreement of IMFS, dated as of February 27, 2007
(the “IMFS Agreement”);
WHEREAS, IMFS is engaged in the manufacture of NAND Flash Memory Products (as
defined in the IMFS Agreement) at the IMFS Premises (the “IMFS Fab Operations”);
WHEREAS, subject to the terms and conditions set forth in this Agreement, IMFS
desires to sell to Micron Singapore, and Micron Singapore desires to purchase
from IMFS, the IMFS Business;
WHEREAS, the consummation of the transactions contemplated by this Agreement
shall occur contemporaneously with the Closing under, and is subject to, that
certain 2012 Master Agreement, dated as of the Effective Date (the “2012 Master
Agreement”);
WHEREAS, to permit the consummation of the transactions and occurrence of the
events provided for in the 2012 Master Agreement, including the distributions
from IMFS to Micron Singapore and Intel Singapore and the resignation of Intel
Singapore as a Member of IMFS, Micron Singapore and Intel Singapore intend to
amend the IMFS Agreement immediately prior to the Closing.
NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained in this Agreement as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties to this Agreement hereby agree as follows:
ARTICLE I
PURCHASE AND SALE; ASSUMED LIABILITIES; CLOSING
1.1    IMFS Business. Subject to the terms and conditions of this Agreement, at
the Closing, IMFS will sell, transfer, convey, assign and deliver to Micron
Singapore, and Micron Singapore will purchase and receive from IMFS, all of
IMFS’s rights, title and interest in and to the whole of the IMFS Business as a
going concern, including all assets used in the IMFS Business and that are
listed in Schedule 1.1 to the IMFS BSA Disclosure Letter, except for any
Excluded Assets (collectively, the “MSA Purchased Assets”).



--------------------------------------------------------------------------------



1.2    Excluded Assets. Notwithstanding any other provision in this Agreement to
the contrary, the MSA Purchased Assets shall not include (a) any of IMFS’s
rights, title and interest in and to the Back-End Products existing as of the
Closing, which will be transferred to Intel Singapore at the Closing pursuant to
the IMFS Back-End Products Purchase Agreement, (b) the proceeds and rights
described in Section 1.6(a) and Section 1.6(c) and (c) any assets described in
Schedule 1.2 to the IMFS BSA Disclosure Letter (the “Excluded Assets”).
1.3    Assumed Liabilities. Subject to Section 1.4, Micron Singapore will assume
from IMFS and shall, from and after the Closing Date, timely pay, discharge,
perform or otherwise satisfy all Liabilities and obligations of IMFS, whether
arising or accruing before or after the Closing Date and whether known or
unknown, absolute or contingent, asserted or unasserted, accrued or unaccrued,
liquidated or unliquidated, secured or unsecured, joint or several, due or to
become due, vested or unvested, executory, determined, determinable or otherwise
and whether or not the same is required to be accrued on the financial
statements of IMFS, including the Liabilities and obligations listed in
Schedule 1.3 to the IMFS BSA Disclosure Letter, but excluding the Retained
Liabilities (as defined below) (collectively, the “Assumed Liabilities”).
1.4    Retained Liabilities. Notwithstanding any provision in this Agreement to
the contrary, Micron Singapore is not assuming, and IMFS shall pay, discharge,
perform or otherwise satisfy any product liability, warranty, refund and similar
Liabilities of IMFS or claims arising against IMFS with respect to any products
manufactured at the IMFS Fab Operations prior to the Closing Date (collectively,
the “Retained Liabilities”).
1.5    Title and Risk. Title and risk of loss or damage to the MSA Purchased
Assets shall pass to Micron Singapore upon the Closing.
1.6    Damage to IMFS Premises.
(a)    Damage Prior to Closing. If, after the date of this Agreement and prior
to the Closing, the IMFS Premises or any of the Plant and Machinery is/are
damaged in a manner that would require repairs outside the ordinary course, but
that damage does not amount to Material Damage, (i) IMFS shall at its own cost
and expense repair that damage prior to the Closing to the extent as practical,
(ii) Section 1.6(b) shall apply and (iii) any such repairs shall be taken into
account in determining the net book value of the affected assets for purposes of
determining the IMFS Net Book Value. Except as otherwise agreed to in writing by
Intel and Micron, to the extent that IMFS has received or has any rights to
receive any insurance proceeds or any recovery from any third party in respect
of such damage, IMFS shall retain such proceeds and rights for application to
such cost and expense of repair.
(b)    Repair Works. IMFS must in carrying out the repair work to the damage
referred to in Section 1.6(a) (“Works”):
(i)    comply with the reasonable directions of Micron Singapore;
(ii)    carry out the Works in a proper and workmanlike manner to reinstate the
damaged premises as nearly as practicable to the state it was in before the
event of damage; and

4

--------------------------------------------------------------------------------



(iii)    cause as little interruption to the operation of the rest of the
premises within the IMFS Premises as is reasonable in the circumstances.
(c)    Material Damage. For the purpose of this Section 1.6, “Material Damage”
means damage to or destruction of the **** or any part thereof such that either
(i) will require the expenditure of more than **** to restore the **** as nearly
as practicable to the condition that the **** were in immediately prior to the
occurrence of such event, or (ii) reduce the **** of the **** by at least ****
immediately prior to the occurrence of such event, which **** is reasonably
expected to be incapable of being substantially restored within a period of
****. Except as otherwise agreed to in writing by Intel and Micron, to the
extent that IMFS has received or has any rights to receive any insurance
proceeds or any recovery from any third party in respect of such Material
Damage, IMFS shall retain such proceeds and rights for application to such cost
and expense of repair.
(d)    Right to Terminate. If there is Material Damage prior to the Closing, any
of the Parties shall be entitled to terminate this Agreement by giving written
notice to the other Parties, and upon such termination the terms of
Section 5.5(e) shall apply; provided, however, that in the case of any Material
Damage resulting from a reduction in ****, as contemplated by
Section 1.6(c)(ii), no Party shall be entitled to provide such notice, and no
Party shall be entitled to terminate this Agreement, if such Material Damage is
reasonably expected to be capable of repair by **** and such repair is effected
prior to such date. IMFS will use reasonable efforts to repair such damage as
promptly as practicable, and IMFS will provide Intel Singapore and Micron
Singapore with full access to the **** to observe and monitor any such repairs.
1.7    Purchase Price. IMFS shall prepare in good faith and deliver to Micron
Singapore three Business Days prior to the Closing a statement setting forth a
good faith estimate of the IMFS Net Book Value as of the Closing. In
consideration for the purchase of the IMFS Business contemplated by Section 1.1,
Micron Singapore will, at the Closing:
(a)    pay and deliver to IMFS cash (the “MSA Cash Purchase Price”) in an
aggregate amount equal to the sum of (i) **** (which amount represents the fair
market value of the IMFS Premises as determined by the Appointed Valuer)
multiplied by the exchange rate of U.S. dollars per Singapore dollar reported in
the Wall Street Journal on the third Business Day immediately preceding the
Closing Date (the “IMFS Premises Value”), and (ii) if the Intel Singapore
Distribution (as defined in the 2012 Master Agreement) is greater than the IMFS
Premises Value, an amount equal to the positive difference between the Intel
Singapore Distribution (as defined in the 2012 Master Agreement) and the IMFS
Premises Value;
(b)    issue and deliver a promissory note of Micron Singapore to IMFS, in
substantially the form attached as Exhibit A to the IMFS BSA Exhibit Letter and
having an initial principal balance equal to the estimated IMFS Net Book Value
as set forth in the statement delivered by IMFS, less the MSA Cash Purchase
Price (the “Estimated MSA Purchase Price Note”); and

5

--------------------------------------------------------------------------------



(c)    assume the Assumed Liabilities.
1.8    Adjustment of Purchase Price.
(a)    Post-Closing Statements. As soon as available, but in no event later than
90 days after the Closing Date, Micron Singapore shall prepare and deliver to
IMFS a written notice setting forth the IMFS Net Book Value and the Post-Closing
Adjustment, if any, together with reasonably detailed supporting information
(the “Post-Closing Statement”).
(b)    Objections. Unless IMFS notifies Micron Singapore in writing within 30
days following delivery of such Post-Closing Statement of any objection to the
computation of the IMFS Net Book Value or Post-Closing Adjustment, if any, set
forth therein (a “Notice of Objection”), the Post-Closing Statement shall become
final and binding. Following delivery of the Post-Closing Statement, Micron
Singapore shall permit IMFS and its representatives to review the working papers
of Micron Singapore relating to the Post-Closing Statement and, at IMFS’s
written request, shall provide IMFS and its representatives access to or copies
of Micron Singapore’s (and IMFS’s) books and records relating to the IMFS
Business reasonably requested for purposes of IMFS’s review of the Post-Closing
Statement and preparation of any Notice of Objection. Any Notice of Objection
shall specify the basis for the objections set forth therein in reasonable
detail. If IMFS provides a Notice of Objection within such 30-day period, Micron
Singapore and IMFS shall, during the 30-day period following receipt of the
Notice of Objection, attempt in good faith to resolve any objections. During
such 30-day period, Micron Singapore and its representatives shall be permitted
to review the working papers of IMFS and its accountants relating to the Notice
of Objection and the basis therefor.
(c)    Resolution of Disputes. If Micron Singapore and IMFS are unable to
resolve all objections within such 30-day period, the matters remaining in
dispute shall be submitted to the Independent Accounting Firm. Each of Micron
Singapore and IMFS shall submit to the Independent Accounting Firm their written
briefs detailing their views as to the correct nature and amount of each item
remaining in dispute, and the Independent Accounting Firm shall be authorized to
resolve the matters remaining in dispute between Micron Singapore and IMFS in
accordance with the provisions of this Section 1.8(c) within the range of the
difference between the positions with respect thereto of Micron Singapore and
IMFS. Micron Singapore and IMFS shall instruct, and shall use their commercially
reasonably efforts to cause, the Independent Accounting Firm to render its
reasoned written decision as to each disputed item as promptly as practicable
but in no event later than 60 days after the dispute is submitted. The
resolution of disputed items by the Independent Accounting Firm shall be final
and binding, and the determination of the Independent Accounting Firm shall
constitute an arbitral award that is final, binding and non-appealable and upon
which a judgment may be entered by a court having jurisdiction over such
dispute. The fees and expenses of the Independent Accounting Firm shall be borne
by Micron Singapore and IMFS in inverse proportion as each such Party may
prevail on the matters resolved by the Independent Accounting Firm, which
proportionate allocation shall be calculated on an aggregate basis based on the
relative dollar values of the amounts in dispute, and shall be determined by the
Independent Accounting Firm at the time the determination of such firm

6

--------------------------------------------------------------------------------



is rendered on the merits of the matters submitted. The fees and disbursements
of each Party and their representatives incurred in connection with their
preparation or review of the Post-Closing Statement, any Notice of Objection and
any dispute resolution, as applicable, shall be borne by such party. After the
final determination of the IMFS Net Book Value and the Post-Closing Adjustment,
if any, no Party shall have any further right to make any claims against another
in respect of any element of the IMFS Net Book Value or the Post-Closing
Adjustment.
(d)    Post-Closing Payments. If the Post-Closing Adjustment as finally
determined under Section 1.8(b) or (c), as applicable, is a positive number, the
principal balance of the Estimated MSA Purchase Price Note shall be increased by
the amount of the Post-Closing Adjustment. If the Post-Closing Adjustment, as so
finally determined, is a negative number, the principal balance of the Estimated
MSA Purchase Price Note shall be decreased by the amount of the Post-Closing
Adjustment. Any payment or any adjustment to the Estimated MSA Purchase Price
Note under this Section 1.8(d) shall be made within two Business Days of the
final determination of the Post-Closing Adjustment.
1.9    Closing.
(a)    Contemporaneous Closing. The closing of the transactions contemplated by
this Agreement will occur contemporaneously with the Closing under the 2012
Master Agreement, and is conditioned on the satisfaction or proper waiver of the
conditions set forth in Article V, except as otherwise mutually agreed by the
Parties. “Closing Date” means the date on which the Closing occurs.
(b)    IMFS’s Closing Deliveries to Micron Singapore. Subject to the terms and
conditions of this Agreement, at the Closing, IMFS will deliver or cause to be
delivered, or make available or permit, the following to Micron Singapore:
(i)    a certified copy of the minutes of the board of managers of IMFS
authorizing the sale of the IMFS Business to Micron Singapore and the execution
by IMFS of this Agreement and of any documents to be entered into pursuant to or
in connection with this Agreement;
(ii)    evidence of due fulfillment of the conditions specified in Article V for
which IMFS is responsible;
(iii)    a deed of assignment of the Building Agreement or (where the JTC Lease
has been issued by the time of Closing) an instrument of transfer of the IMFS
Premises and an assignment of all side-letters supplemental to the Building
Agreement and the JTC Lease, duly executed by IMFS in favor of Micron Singapore,
in substantially the forms attached as Exhibit B to the IMFS BSA Exhibit Letter
(the “IMFS Premises Transfer”);

7

--------------------------------------------------------------------------------



(iv)    the original signed copies/duplicates that IMFS, any Member of IMFS or
their affiliates have in their possession of (a) the Building Agreement and
where applicable, the JTC Lease and the certificate of title relating to the
IMFS Premises (if any) and (b) all side-letters supplemental to the Building
Agreement and the JTC Lease;
(v)    if applicable, a **** in relation to the entire purchase consideration
for the ****, issued by **** to ****;
(vi)    a copy of the notice of transfer of the IMFS Premises to be
electronically filed with the Inland Revenue Authority of Singapore after
Closing pursuant to IMFS’s obligations under Section 19 of the Property Tax Act
(Chapter 254) of Singapore;
(vii)    copies of the Temporary Occupation Permit and (if available) the
Certificate of Statutory Completion relating to the IMFS Premises;
(viii)    the original signed copies/duplicates that IMFS, any Member of IMFS or
their affiliates have in their possession, if any, of the Guarantees and
Warranties;
(ix)    a duly executed absolute legal assignment of the Receivables, in
substantially the form attached as Exhibit C to the IMFS BSA Exhibit Letter (the
“Assignment of Receivables”);
(x)    such duly executed assignments and novations of the Contracts with such
Third Party Consents (if necessary) as IMFS may have obtained, in substantially
the form attached as Exhibit D to the IMFS BSA Exhibit Letter (the “Assignments
of Contracts”);
(xi)    such duly executed assignments of the Guarantees and Warranties as IMFS
may have obtained, in substantially the form attached as Exhibit E to the IMFS
BSA Exhibit Letter (the “Assignments of Guarantees and Warranties”);
(xii)    all other conveyances, transfers, assignments and novations in the
Agreed Terms as may be reasonably requested by Micron Singapore (duly executed
as a deed by IMFS, any third party and, if so reasonably required by IMFS,
Micron Singapore) as IMFS may have obtained, together with the related documents
of title and such Third Party Consents as IMFS may have obtained;
(xiii)    those MSA Purchased Assets (such as MSA Inventory, Motor Vehicles,
Office Equipment and Plant and Machinery) that are capable of transfer by
delivery;
(xiv)    all documents, books, records, operating manuals, drawings, models and
other information relating to the IMFS Business that are in IMFS’s possession,
custody or control and all information relating to customers, suppliers, agents
and distributors and other information relating to the IMFS Business (including
the Relevant Employees) as Micron Singapore may reasonably require;

8

--------------------------------------------------------------------------------



(xv)    originals that IMFS, any Member of IMFS or their affiliates have in
their possession of those Permits that are capable of being transferred by IMFS
to Micron Singapore and copies of the approvals as IMFS may have obtained of the
relevant Governmental Entities to such transfer;
(xvi)    subject to the matters set forth in Schedule 1.9(b)(xvi), to the IMFS
BSA Disclosure Letter, vacant possession of the IMFS Premises;
(xvii)    entry into and possession of the IMFS Premises; and
(xviii)    all other documents, certificates, instruments and writings required
to be delivered at or prior to the Closing pursuant to this Agreement or
reasonably requested by Micron Singapore as IMFS may have obtained.
(c)    Micron Singapore’s Closing Deliveries. Subject to the terms and
conditions of this Agreement, at the Closing, Micron Singapore will deliver the
following to IMFS:
(i)    a certified copy of the minutes of the board of directors of Micron
Singapore authorizing the purchase of the IMFS Business from IMFS and the
execution by Micron Singapore of this Agreement and of any documents to be
entered into pursuant to or in connection with this Agreement;
(ii)    the MSA Cash Purchase Price by wire transfer in immediately available
funds;
(iii)    the Estimated MSA Purchase Price Note, duly executed by Micron
Singapore;
(iv)    evidence of due fulfillment of the conditions specified in Article V for
which Micron Singapore is responsible;
(v)    a duly executed counterpart of the IMFS Premises Transfer (where required
by the form thereof to be executed by Micron Singapore);
(vi)    a duly executed counterpart of the Assignment of Receivables;
(vii)    duly executed counterparts of the Assignments of Contracts;
(viii)    duly executed counterparts of the Assignments of Guarantees and
Warranties; and
(ix)    all other documents, certificates, instruments and writings required to
be delivered at or prior to the Closing pursuant to this Agreement or reasonably
requested by IMFS.

9

--------------------------------------------------------------------------------



(d)    Intel Singapore’s Closing Deliveries. Subject to the terms and conditions
of this Agreement, at the Closing, Intel Singapore will deliver to Micron
Singapore:
(i)    a letter signed by a director of Intel Singapore confirming that either
(x) Intel Singapore is a resident in Singapore for Tax purposes or (y) Intel
Singapore is not a resident in Singapore for Tax purposes, and Intel Singapore
has not been assessed as a property trader by the Inland Revenue Authority of
Singapore; and
(ii)    the resignations of the managers of IMFS appointed by Intel Singapore.
1.10    ****.
(a)    Except as otherwise provided in the 2012 Master Agreement, **** shall pay
any and all of the costs and expenses of all **** that are incurred by either of
the Parties in connection with the transfer or conveyance of the **** and the
assumption of the **** as contemplated by this Agreement, together with any ****
incurred in connection therewith. Each Party shall cooperate in a good faith,
commercially reasonable manner as reasonably requested by another Party and at
**** to minimize any **** and shall provide information reasonably requested by
the other Party, to allow the requesting Party to file any **** related to ****
or to meet any obligations imposed by any ****.
(b)    The Parties acknowledge and agree that the **** and the **** shall be
sold as a **** for the purposes of the **** and **** shall not be chargeable in
respect of the purchase consideration. To this end, **** agrees that after
Closing it shall use the **** in carrying on the same kind of business as the
****, whether or not as part of any existing business of ****. **** and ****
shall in consultation with each other jointly request a **** that **** is not
payable on the purchase consideration pursuant to the ****. **** and **** shall
cooperate with and provide all necessary information and assistance to each
other in respect of the request and application for the ****. In connection with
the foregoing, the Parties agree that in the event there are any requests and/or
enquiries from any Tax Authority, the same shall be dealt with by **** and ****
in consultation with each other and **** and **** shall cooperate with and
provide all necessary information and assistance required by such Tax Authority
upon being requested to do so by the other. However, if applicable, **** shall
promptly provide **** with a ****. **** shall bear all **** payable in
connection with the purchase of the ****.
1.11    Non-Assignable Assets. To the extent that any Contract, Permit or other
asset intended to be assigned pursuant to the terms of Section 1.1 cannot be
assigned without the consent, approval or waiver of a third person or entity
(including a Governmental Entity), or if such assignment or attempted assignment
would constitute a breach thereof or a violation of any law (each, a
“Non-Assignable Asset”), then nothing in this Agreement shall constitute an
assignment or require the assignment thereof prior to the time at which all
consents, approvals and waivers necessary for such assignment have been
obtained. To the extent and for so long as all consents, approvals and waivers
required for the assignment of any Non-Assignable Asset have not been obtained
by IMFS after the Closing, IMFS shall use commercially reasonable efforts, at
Micron Singapore’s cost, to (a) provide to Micron Singapore the financial and
business benefits of such

10

--------------------------------------------------------------------------------



Non-Assignable Asset and (b) enforce, at the request of Micron Singapore, for
the account of Micron Singapore, any rights of IMFS arising from any such
Non-Assignable Asset (including the right to elect to terminate in accordance
with the terms thereof). Micron Singapore will perform any portion of a
Non-Assignable Asset the financial and business benefits of which are being
provided to Micron Singapore in accordance with clause (a) of the preceding
sentence to the same extent required of IMFS under the terms of such
Non-Assignable Asset (i.e., in the same (or as similar as practicable) manner
and time, and with the same quality, so required of IMFS). Following the
Closing, IMFS shall not terminate, modify or amend any Non-Assignable Asset
without Micron Singapore’s prior written consent. Micron Singapore agrees that
neither IMFS nor Intel Singapore shall have any liability to Micron Singapore
arising out of or relating to the failure to obtain any such consent that may be
required in connection with the transactions contemplated by this Agreement or
because of any circumstances resulting therefrom, nor shall any such failure
affect the consideration payable to IMFS hereunder.
1.12    Employees.
(a)    Transfer of Employees under the Employment Act. Subject to the Closing,
the transfer of the employment of the employees of IMFS on the Closing who are
protected under the Employment Act (the “Transferred Employees”) shall be
governed by Section 18A of the Employment Act and IMFS and Micron Singapore
shall each comply with their respective obligations under the said Section 18A.
Micron Singapore may offer the Transferred Employees new written terms and
conditions of employment, in the form determined by it, to take effect
immediately following the transfer of the employment of the Transferred
Employees. Such new terms and conditions must include a commitment by **** to
pay any installment of an **** that would otherwise fall due for payment after
the Closing Date, but such payment may be subject to materially similar
contingencies upon payment of the installment as set out in the ****. IMFS shall
use its best efforts to encourage the Transferred Employees to accept such
offers of new terms and conditions and shall assist Micron Singapore to
distribute the documents containing such new terms and conditions. If any
Transferred Employee does not accept such offer of new terms and conditions by
Micron Singapore by the Closing, such Transferred Employee shall nevertheless
automatically transfer to the employment of Micron Singapore on the Closing by
operation of the said Section 18A.
(b)    Executive Employees. Micron Singapore shall make a written offer of
employment as provided in Section 1.12(c) to each Relevant Employee who will not
be a Transferred Employee (each an “Executive Employee”), which offer shall be
conditional upon the Closing (such offer shall hereinafter be referred to as
“MSA’s Offer”). If any such Executive Employee accepts MSA’s Offer and commences
employment with Micron Singapore as a result, the employment of the Executive
Employee with IMFS will be deemed to be terminated by mutual consent with effect
from the close of business on the day before the Closing. **** will not pay to
any **** as a result of such termination any payment for **** nor any **** which
would otherwise fall due for payment after the Closing Date. The document
recording the terms upon which the Executive Employee’s employment with IMFS
terminates by mutual consent shall be in the form customarily used by IMFS (the
“Termination Agreement”).

11

--------------------------------------------------------------------------------



(c)    MSA’s Offer
(i)    MSA’s Offer to each Executive Employee shall be made on such terms and
conditions determined by Micron Singapore, provided that:
A.
Micron Singapore agrees that any employment with Micron Singapore that commences
as a result of the Executive Employee’s acceptance of MSA’s Offer shall commence
upon Closing;

B.
Micron Singapore will recognize and assume liability for the **** as at Closing;

C.
Micron Singapore must agree to pay **** which would otherwise fall due for
payment after the Closing Date, but such payment may be subject to materially
similar contingencies upon payment of the installment as set out in the ****;
and

D.
Micron Singapore will recognize each **** with **** as **** for the purpose of
determining the ****, but only to the extent to which the **** has not already
received or been provided with the **** in respect of a ****.

(ii)    IMFS shall use reasonable efforts to persuade the Executive Employees to
accept MSA’s Offer and shall assist Micron Singapore to distribute MSA’s Offer
to the Executive Employees, together with the Termination Agreement.
(d)    Obligations Regarding the Employees
(i)    IMFS shall perform and discharge all its obligations in respect of all
the Relevant Employees for its own account up to and including the day
immediately preceding the Closing. Without limitation to the foregoing, IMFS
shall pay for:
A.
all salaries, emoluments and accrued leave entitlements (other than unused
annual leave for Executive Employees who accept MSA’s Offer) and all other
amounts (including, without limitation, contributions payable to any provident
fund or pension scheme) due or accruing in respect of the Relevant Employees who
commence employment with Micron Singapore up to the day immediately preceding
the Closing Date; and


12

--------------------------------------------------------------------------------



B.
all salaries, emoluments and accrued leave entitlements and all other amounts
(including, without limitation, contributions payable to any provident fund or
pension scheme) due or accruing in respect of the Executive Employees who do not
commencement employment with Micron Singapore up to the day immediately
preceding the Closing Date.

(ii)    Notwithstanding the foregoing, from and after the Closing, **** shall be
**** from and against, any and all ****.
(iii)    Micron Singapore shall, at its own cost and expense, make the necessary
applications to the Ministry of Manpower (the “MOM”) to obtain all work permits
and employment passes required by those of the Transferred Employees and the
Executive Employees (who have accepted MSA’s Offer) who are not Singapore
citizens or Singapore Permanent Residents to work for Micron Singapore. IMFS and
Micron Singapore shall promptly co-operate with and provide all necessary
information and assistance reasonably required by the MOM upon being requested
to do so.
(e)    Offers to Seconded Employees. From and after the date of this Agreement,
Micron Singapore may make offers to and hire any employees of IM Flash
Technologies, LLC and Intel Corporation or its subsidiaries who are rendering
service to IMFS as seconded personnel.
1.13    Interested Member Transactions. With respect to Micron Singapore’s
purchase of the MSA Purchased Assets pursuant to the terms of this Agreement,
Micron Singapore is an Interested Member (as defined in the IMFS Agreement), and
the Parties hereby agree that any actions that are required to be or that may be
taken by IMFS in connection with the sale of the MSA Purchased Assets to Micron
Singapore as contemplated by this Agreement, including with respect to matters
described in Sections 1.6 and 5.4, may be taken by Intel Singapore on IMFS’s
behalf (as contemplated by Section 6.3(B) of the IMFS Agreement) or may be taken
by IMFS only with the approval of a majority of the managers of IMFS appointed
by Intel Singapore (as contemplated by Section 6.3(B) of the IMFS Agreement). In
acting on IMFS’s behalf, Intel Singapore shall not take any action in violation
of this Agreement. Each of Micron Singapore and Intel Singapore shall, or shall
cause its appointed managers to, approve the terms of this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF IMFS
IMFS hereby makes the representations and warranties set forth in this
Article II to Micron Singapore and Intel Singapore, except and to the extent as
may be disclosed in a Schedule to this Agreement.
2.1    Legal Existence and Power. IMFS is a limited liability partnership duly
organized and validly existing under the laws of Singapore. IMFS has the
requisite legal power and authority

13

--------------------------------------------------------------------------------



to carry on its business as now conducted. IMFS is duly qualified to do business
in each jurisdiction in which such qualification is required, except where the
failure to be so qualified would not be reasonably expected to have a Material
Adverse Effect.
2.2    Assets. Except as disclosed in Schedule 2.2 to the IMFS BSA Disclosure
Letter, IMFS has legal and beneficial title to all of the tangible personal
property that forms any part of the MSA Purchased Assets. IMFS has a valid
leasehold interest in all real property interests necessary for the operation of
the IMFS Business.
2.3    Authorization; Enforceability. IMFS has the requisite legal power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery by IMFS of this Agreement and the performance by IMFS
of its obligations contemplated hereby have been duly authorized by IMFS and do
not violate the terms of the IMFS Agreement. This Agreement has been duly
executed and delivered by IMFS, and this Agreement constitutes the valid and
binding agreement of IMFS, enforceable against IMFS in accordance with its
terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally.
2.4    Governmental Authorization. Except as disclosed in Schedule 2.4 to the
IMFS BSA Disclosure Letter, the execution, delivery and performance by IMFS of
this Agreement will not require any action by or in respect of, or filing with,
any Governmental Entity (disregarding the terms of Section 1.11 for the purposes
of this representation).
2.5    Non-Contravention; Consents. Except as disclosed in Schedule 2.5 to the
IMFS BSA Disclosure Letter and disregarding the terms of Section 1.11 for the
purposes of this representation, the execution, delivery and performance by IMFS
of this Agreement does not (a) violate, in any material respect, any Applicable
Law or Order, (b) require any filing with, or permit, consent or approval of, or
the giving of any notice to (including under any right of first refusal or
similar provision), any Person (including filings, consents or approvals
required under any licenses or leases to which IMFS is a party), (c) result in a
violation or breach of, conflict with, constitute (with or without due notice or
lapse of time or both) a default under, or give rise to any right of
termination, cancellation or acceleration of any charter document of or any
right or obligation of IMFS or to a loss of any benefit to which IMFS is
entitled under, any agreement or other instrument binding upon IMFS or
(d) result in the creation or imposition of any Lien on any asset of IMFS that,
in the case of clauses (c) and (d), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
2.6    Litigation. Except as disclosed in Schedule 2.6 to the IMFS BSA
Disclosure Letter, there is no action, suit, arbitration or administrative or
other proceeding or investigation pending or, to IMFS’s knowledge, threatened,
against or affecting IMFS or any of its properties that, if determined or
resolved adversely to IMFS, would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.
2.7    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this

14

--------------------------------------------------------------------------------



Agreement or the negotiation looking toward the consummation of such
transactions, based upon arrangements made by or on behalf of IMFS.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF MICRON SINGAPORE
Micron Singapore hereby makes the representations and warranties set forth in
this Article III to IMFS and Intel Singapore, except and to the extent as may be
disclosed in a Schedule to this Agreement:
3.1    Corporate Existence and Power. Micron Singapore is a private limited
company duly incorporated and validly existing under the laws of Singapore.
Micron Singapore has the requisite corporate power and authority to carry on its
business as now conducted. Micron Singapore is duly qualified to do business in
each jurisdiction in which such qualification is required, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.
3.2    Authorization; Enforceability. Micron Singapore has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery by Micron Singapore of this
Agreement and the performance by Micron Singapore of its obligations
contemplated hereby have been duly authorized by Micron Singapore and do not
violate the terms of the memorandum and articles of association of Micron
Singapore. This Agreement has been duly executed and delivered by Micron
Singapore, and this Agreement constitutes the valid and binding agreement of
Micron Singapore, enforceable against Micron Singapore in accordance with its
terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally.
3.3    Governmental Authorization. Except as disclosed in Schedule 3.3 to the
IMFS BSA Disclosure Letter, the execution, delivery and performance by Micron
Singapore of this Agreement will not require any action by or in respect of, or
filing with, any Governmental Entity.
3.4    Non-Contravention; Consents. Except as disclosed in Schedule 3.4 to the
IMFS BSA Disclosure Letter, the execution, delivery and performance by Micron
Singapore of this Agreement does not and will not (a) violate, in any material
respect, any Applicable Law or Order, (b) require any filing with, or permit,
consent or approval of, or the giving of any notice to (including under any
right of first refusal or similar provision), any Person (including filings,
consents or approvals required under any licenses or leases to which Micron
Singapore is a party), (c) result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default
under, or give rise to any right of termination, cancellation or acceleration of
any charter document of or any right or obligation of Micron Singapore or to a
loss of any benefit to which Micron Singapore is entitled under, any agreement
or other instrument binding upon Micron Singapore or (d) result in the creation
or imposition of any Lien on any asset of Micron Singapore that, in the case of
clauses (c) and (d), would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

15

--------------------------------------------------------------------------------



3.5    Litigation. Except as disclosed in Schedule 3.5 to the IMFS BSA
Disclosure Letter, there is no action, suit, arbitration or administrative or
other proceeding or investigation pending or, to Micron Singapore’s knowledge,
threatened, against or affecting Micron Singapore or any of its properties that,
if determined or resolved adversely to Micron Singapore, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
3.6    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of Micron Singapore.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INTEL SINGAPORE
Intel Singapore hereby makes the representations and warranties set forth in
this Article IV to IMFS and Micron Singapore, except and to the extent as may be
disclosed in a Schedule to this Agreement:
4.1    Corporate Existence and Power. Intel Singapore is a private limited
company duly incorporated, validly existing and in good standing under the laws
of Singapore. Intel Singapore has the requisite corporate power and authority to
carry on its business as now conducted. Intel Singapore is duly qualified to do
business in each jurisdiction in which such qualification is required, except
where the failure to be so qualified or in good standing would not be reasonably
expected to have a Material Adverse Effect.
4.2    Authorization; Enforceability. Intel Singapore has the requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery by Intel Singapore of this
Agreement and the performance by Intel Singapore of its obligations contemplated
hereby have been duly authorized by Intel Singapore and do not violate the terms
of the memorandum and articles of association of Intel Singapore. This Agreement
has been duly executed and delivered by Intel Singapore, and this Agreement
constitutes the valid and binding agreement of Intel Singapore, enforceable
against Intel Singapore in accordance with its terms, except to the extent that
their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally.
4.3    Governmental Authorization. Except as disclosed in Schedule 4.3 to the
IMFS BSA Disclosure Letter, the execution, delivery and performance by Intel
Singapore of this Agreement will not require any action by or in respect of, or
filing with, any Governmental Entity.
4.4    Non-Contravention; Consents. Except as disclosed in Schedule 4.4 to the
IMFS BSA Disclosure Letter, the execution, delivery and performance by Intel
Singapore of this Agreement does not and will not (a) violate, in any material
respect, any Applicable Law or Order, (b) require any filing with, or permit,
consent or approval of, or the giving of any notice to (including under any
right of first refusal or similar provision), any Person (including filings,
consents or approvals required under any licenses or leases to which Intel
Singapore is a party), (c) result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both)

16

--------------------------------------------------------------------------------



a default under, or give rise to any right of termination, cancellation or
acceleration of any charter document of or any right or obligation of Intel
Singapore or to a loss of any benefit to which Intel Singapore is entitled
under, any agreement or other instrument binding upon Intel Singapore or
(d) result in the creation or imposition of any Lien on any asset of Intel
Singapore that, in the case of clauses (c) or (d), would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
4.5    Litigation. Except as disclosed in Schedule 4.5 to the IMFS BSA
Disclosure Letter, there is no action, suit, arbitration or administrative or
other proceeding or investigation pending or, to Intel Singapore’s knowledge,
threatened, against or affecting Intel Singapore or any of its properties that,
if determined or resolved adversely to Intel Singapore, would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
4.6    Brokerage. No finder, broker, investment banker or financial advisor is
entitled to any brokerage, finders’ or other fees or commissions from any other
Person in connection with this Agreement or the negotiation looking toward the
consummation of such transactions, based upon arrangements made by or on behalf
of Intel Singapore.
ARTICLE V
CONDITIONS TO CLOSING
5.1    Conditions of Micron Singapore to Closing. The obligations of Micron
Singapore to effect the transactions contemplated by this Agreement at the
Closing are subject to the following conditions:
(a)    Amendment of IMFS Agreement. Each of Micron Singapore and Intel Singapore
shall have amended the IMFS Agreement, with effect immediately prior to Closing,
to permit the consummation of the transactions and the occurrence of the events
provided for in the 2012 Master Agreement, including the distributions from IMFS
to Micron Singapore and Intel Singapore and the withdrawal of Intel Singapore as
a Member of IMFS, by executing an amendment to the IMFS Agreement in
substantially the form attached as Exhibit F to the IMFS BSA Exhibit Letter.
(b)    Third Party Consents. The following Third Party Consents having been
obtained prior to Closing on terms reasonably acceptable to Micron Singapore
(which terms shall be deemed to be reasonably acceptable to Micron Singapore if
they do not materially affect Micron Singapore in an adverse manner, taking into
account any rights of Micron Singapore to indemnification under Section 6.2 of
the 2012 Master Agreement) and not having been revoked prior to Closing:
(i)    subject to the provisions of Section 5.4, all the IMFS Land Sale
Approvals; and
(ii)    the approval of the relevant **** for the ****.

17

--------------------------------------------------------------------------------





(c)    Representations, Warranties and Covenants of IMFS and Intel Singapore.
(i)    The representations and warranties of IMFS set forth in Article II that
are subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect shall be true and correct in all
respects, and all other representations and warranties of IMFS contained in this
Agreement shall be true and correct in all material respects, at and as of the
Closing, except to the extent that such representations and warranties speak as
of another date, in which case such representations and warranties shall be true
and correct as of such other date;
(ii)    the representations and warranties of Intel Singapore set forth in
Article IV that are subject to qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect shall be true and correct in
all respects, and all other representations and warranties of Intel Singapore
contained in this Agreement shall be true and correct in all material respects,
at and as of the Closing, except to the extent that such representations and
warranties speak as of another date, in which case such representations and
warranties shall be true and correct as of such other date; and
(iii)    each of IMFS and Intel Singapore shall have performed in all material
respects all covenants required of it by this Agreement as of the Closing.
(d)    Closing Deliveries. Micron Singapore shall have received the Closing
deliveries required of IMFS pursuant to Section 1.9(b) and of Intel Singapore
pursuant to Section 1.9(d).
(e)    Governmental Filings. All approvals required to be made or obtained under
any Antitrust Law shall have been made or obtained, and any required waiting
periods under any Antitrust Law shall have expired or been terminated, in each
case without the imposition of any conditions.
(f)    Litigation. There shall not be any actual or threatened litigation
(including any investigation by any Governmental Entity) or Order that would, in
the judgment of Micron Singapore, made in good faith and based upon the advice
of counsel, restrain, enjoin, prohibit, invalidate or otherwise prevent the
consummation of the transactions contemplated by this Agreement.
(g)    No Compulsory Acquisition. There being no acquisition or notice of
acquisition or intended acquisition of the IMFS Premises or any material part of
the IMFS Premises by or from any Governmental Entity.
(h)    2012 Master Agreement Transactions. Each of the transactions contemplated
by the 2012 Master Agreement shall have been consummated to the extent required
to be consummated contemporaneously with the transactions contemplated by this
Agreement.

18

--------------------------------------------------------------------------------



5.2    Conditions of IMFS to Closing. The obligations of IMFS to effect the
transactions contemplated by this Agreement at the Closing shall be subject to
the following conditions:
(a)    Amendment of IMFS Agreement. Each of Micron Singapore and Intel Singapore
shall have amended the IMFS Agreement, with effect immediately prior to Closing,
to permit the consummation of the transactions and the occurrence of the events
provided for in the 2012 Master Agreement, including the distributions from IMFS
to Micron Singapore and Intel Singapore and the withdrawal of Intel Singapore as
a Member of IMFS, by executing an amendment to the IMFS Agreement in
substantially the form attached as Exhibit F to the IMFS BSA Exhibit Letter.
(b)    Third Party Consents. The following Third Party Consents having been
obtained prior to Closing on terms reasonably acceptable to IMFS (which terms
shall be deemed to be reasonably acceptable to IMFS if they do not materially
affect IMFS in an adverse manner, taking into account any rights of IMFS to
indemnification under Section 6.2 of the 2012 Master Agreement) and not having
been revoked prior to Closing:
(i)    subject to the provisions of Section 5.4, all the IMFS Land Sale
Approvals; and
(ii)    the approval of the relevant **** for the ****.
(c)    Representations, Warranties and Covenants of Micron Singapore and Intel
Singapore.
(i)    The representations and warranties of Micron Singapore set forth in
Article III that are subject to qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect shall be true and correct in
all respects, and all other representations and warranties of Micron Singapore
contained in this Agreement shall be true and correct in all material respects,
at and as of the Closing, except to the extent that such representations and
warranties speak as of another date, in which case such representations and
warranties shall be true and correct as of such other date;
(ii)    the representations and warranties of Intel Singapore set forth in
Article IV that are subject to qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect shall be true and correct in
all respects, and all other representations and warranties of Intel Singapore
contained in this Agreement shall be true and correct in all material respects,
at and as of the Closing, except to the extent that such representations and
warranties speak as of another date, in which case such representations and
warranties shall be true and correct as of such other date; and
(iii)    each of Micron Singapore and Intel Singapore shall have performed in
all material respects all covenants required of it by this Agreement as of the
Closing.

19

--------------------------------------------------------------------------------



(d)    Closing Deliveries. IMFS shall have received the closing deliveries
required of Micron Singapore pursuant to Section 1.9(c) and of Intel Singapore
pursuant to Section 1.9(d).
(e)    Governmental Filings. All approvals required to be made or obtained under
any Antitrust Law shall have been made or obtained, and any required waiting
periods under any Antitrust Law shall have expired or been terminated, in each
case without the imposition of any conditions.
(f)    Litigation. There shall not be any actual or threatened litigation
(including any investigation by any Governmental Entity) or Order that would, in
the judgment of IMFS, made in good faith and based upon the advice of counsel,
restrain, enjoin, prohibit, invalidate or otherwise prevent the consummation of
the transactions contemplated by this Agreement.
(g)    Payment of Purchase Price. IMFS shall have received the MSA Cash Purchase
Price in immediately available funds and the Estimated MSA Purchase Price Note.
(h)    2012 Master Agreement Transactions. Each of the transactions contemplated
by the 2012 Master Agreement shall have been consummated to the extent required
to be consummated contemporaneously with the transactions contemplated by this
Agreement.
5.3    Conditions of Intel Singapore to Closing. The obligations of Intel
Singapore to effect the transactions contemplated by this Agreement at the
Closing are subject to the following conditions:
(a)    Amendment of IMFS Agreement. Each of Micron Singapore and Intel Singapore
shall have amended the IMFS Agreement, with effect immediately prior to Closing,
to permit the consummation of the transactions and occurrence of the events
provided for in the 2012 Master Agreement, including the distributions from IMFS
to Micron Singapore and Intel Singapore and the withdrawal of Intel Singapore as
a Member of IMFS, by executing an amendment to the IMFS Agreement in
substantially the form attached as Exhibit F to the IMFS BSA Exhibit Letter.
(b)    Third Party Consents. The following Third Party Consents having been
obtained prior to Closing on terms reasonably acceptable to Intel Singapore
(which terms shall be deemed to be reasonably acceptable to Intel Singapore if
they do not materially affect Intel Singapore in an adverse manner, taking into
account any rights of Intel Singapore to indemnification under Section 6.2 of
the 2012 Master Agreement) and not having been revoked prior to Closing:
(i)    subject to the provisions of Section 5.4, all the IMFS Land Sale
Approvals; and
(ii)    the approval of the relevant **** for the ****.

20

--------------------------------------------------------------------------------



(c)    Representations, Warranties and Covenants of Micron Singapore and IMFS.
(i)    The representations and warranties of IMFS set forth in Article II that
are subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect shall be true and correct in all
respects, and all other representations and warranties of IMFS contained in this
Agreement shall be true and correct in all material respects, at and as of the
Closing, except to the extent that such representations and warranties speak as
of another date, in which case such representations and warranties shall be true
and correct as of such other date;
(ii)    the representations and warranties of Micron Singapore set forth in
Article III that are subject to qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect shall be true and correct in
all respects, and all other representations and warranties of Micron Singapore
contained in this Agreement shall be true and correct in all material respects,
at and as of the Closing, except to the extent that such representations and
warranties speak as of another date, in which case such representations and
warranties shall be true and correct as of such other date; and
(iii)    each of Micron Singapore and IMFS shall have performed in all material
respects all covenants required of it by this Agreement as of the Closing.
(d)    Closing Deliveries. Intel Singapore shall have received copies of the
Closing deliveries required to be delivered to Micron Singapore by IMFS pursuant
to Section 1.9(b) and to IMFS by Micron Singapore pursuant to Section 1.9(c).
(e)    Governmental Filings. All approvals required to be made or obtained under
any Antitrust Law shall have been made or obtained, and any required waiting
periods under any Antitrust Law shall have expired or been terminated, in each
case without the imposition of any conditions.
(f)    Litigation. There shall not be any actual or threatened litigation
(including any investigation by any Governmental Entity) or Order that would, in
the judgment of Intel Singapore, made in good faith and based upon the advice of
counsel, restrain, enjoin, prohibit, invalidate or otherwise prevent the
consummation of the transactions contemplated by this Agreement.
(g)    No Compulsory Acquisition. There being no acquisition or notice of
acquisition or intended acquisition of the IMFS Premises or any material part of
the IMFS Premises by or from any Governmental Entity.
(h)    2012 Master Agreement Transactions. Each of the transactions contemplated
by the 2012 Master Agreement shall have been consummated to the extent required
to be consummated contemporaneously with the transactions contemplated by this
Agreement.

21

--------------------------------------------------------------------------------



5.4    Obligations of the Parties with respect to IMFS Land Sale Approvals.
(a)    IMFS shall promptly after the date of this Agreement, apply to JTC and
the Competent Authorities (if applicable) for the IMFS Land Sale Approvals.
Subject to Section 5.4(c), each of Micron Singapore and Intel Singapore shall
render all reasonable assistance to IMFS in connection with IMFS’s application
for the IMFS Land Sale Approvals.
(b)    Subject to Sections 5.4(d) and 5.4(e), each of IMFS and Micron Singapore
shall comply with the terms and conditions imposed on each of them by JTC and/or
any of the Competent Authorities as conditions for the grant of the IMFS Land
Sale Approvals.
(c)    Micron Singapore shall bear the fees (including ****) payable to JTC and
the Competent Authorities for the application for the IMFS Land Sale Approvals
as well as fees, charges, costs and expenses imposed by JTC in respect of the
sale of the IMFS Premises, including fees, charges costs and expenses related to
any Environmental Baseline Study (“EBS”) or any environmental clean-up and/or
remediation or preventive works or measures.
(d)    The following provisions shall apply to any EBS carried out on the IMFS
Premises (pursuant to a JTC direction, any of the IMFS Land Sale Approvals or
otherwise) to determine the level of minerals, hydrocarbons, chemicals or other
substances (including liquids, solids and gases) which are present in or on the
IMFS Premises or in or on surface water, air, soil or ground water of the IMFS
Premises (“Environmental Contaminants”):
(i)    IMFS shall give a copy of any notification or other correspondence to
and/or from JTC relating to an EBS to Micron Singapore and Intel Singapore
within two Business Days after delivery or receipt of the same;
(ii)    in the event an EBS is required as a condition for the grant of the IMFS
Land Sale Approvals, IMFS shall timely appoint a JTC-approved environmental
consultant acceptable to Micron Singapore and Intel Singapore to carry out the
EBS at the cost and expense of Micron Singapore;
(iii)    the scope of any EBS performed on the IMFS Premises shall comply with
all requirements and conditions imposed by JTC including for the conduct of
environmental baseline studies, and/or such requirements that may be required by
the Building Agreement;
(iv)    IMFS will, in the course of preparing and finalising any EBS on the IMFS
Premises for the purpose of submitting the same to JTC, provide Micron Singapore
and Intel Singapore all drafts of such EBS upon IMFS’s receipt of the same from
the environmental consultant, provide Micron Singapore and Intel Singapore an
opportunity to comment on such EBS drafts prior to finalizing such drafts and
submitting the same to JTC, consult with Micron Singapore and Intel Singapore on
all phases of EBS activities, have due regard to Micron Singapore’s

22

--------------------------------------------------------------------------------



and Intel Singapore’s concerns with respect to the EBS, and incorporate,
whenever reasonable, Micron Singapore’s and Intel Singapore’s recommendations
into the EBS to be submitted to JTC; and
(v)    IMFS shall, concurrently with its submission of the EBS to JTC, forward a
copy of its cover letter to JTC together with a copy of the EBS to Micron
Singapore and Intel Singapore and shall forward to Micron Singapore and Intel
Singapore copies of all correspondence to or from JTC regarding the EBS or any
Decontamination Remedial Works (as defined below). IMFS shall further keep
Micron Singapore and Intel Singapore apprised of all verbal communications with
JTC regarding the EBS, any Decontamination Remedial Works and other related
work.
(e)    In the event that:
(i)    the EBS discloses the existence of any Environmental Contaminants which
exceed the applicable levels compelling environmental clean-up and/or
remediation or preventive works or other measures with respect to such
Environmental Contaminants (the “Decontamination Works”);
(ii)    the Decontamination Works are required to be carried out at the
recommendation of the environmental consultant who had issued the EBS; or
(iii)    the terms of any of the IMFS Land Sale Approvals requires the
Decontamination Works to be carried out,
Micron Singapore shall promptly carry out and complete the Decontamination Works
and comply with all requirements of the Building Agreement and/or JTC arising
from, or in connection with, the EBS and/or the Decontamination Works
(collectively, the “Decontamination Remedial Works”), in compliance with the
Building Agreement, and to the satisfaction of JTC and each relevant
Governmental Entity, and Micron Singapore shall indemnify and keep IMFS and
Intel Singapore fully indemnified against any and all costs and expenses arising
out of or in connection with such carrying out and completion of the
Decontamination Remedial Works.
5.5    Non-fulfillment of Conditions.
(a)    Micron Singapore may at any time waive in whole or in part and
conditionally or unconditionally the conditions set out in Section 5.1 by notice
in writing to IMFS and Intel Singapore.
(b)    IMFS may at any time waive in whole or in part and conditionally or
unconditionally the conditions set out in Section 5.2 by notice in writing to
Micron Singapore and Intel Singapore.

23

--------------------------------------------------------------------------------



(c)    Intel Singapore may at any time waive in whole or in part and
conditionally or unconditionally the conditions set out in Section 5.3 by notice
in writing to IMFS and Micron Singapore.
(d)    The Party, if any, responsible for satisfaction of each condition in
Section 5.1, 5.2 or 5.3 (as the case may be) shall give notice to the other
Parties of satisfaction of the relevant conditions within two Business Days of
becoming aware of the same.
(e)    If (i) the conditions in Sections 5.1, 5.2 and 5.3 are not satisfied or
waived on or before the Cut-Off Date or (ii) any of the Parties terminates this
Agreement pursuant to Section 1.6(d), this Agreement (other than this
Section 5.5(e) and Section 7.15) shall cease and determine and none of the
Parties shall have any claim against the others under it. Micron Singapore shall
at its own cost and expense withdraw any caveats and cancel any entries filed by
Micron Singapore relating to the IMFS Premises with the Singapore Land
Authority.
ARTICLE VI
COVENANTS
6.1    Operation in the Ordinary Course.
(a)    Commencing the Effective Date and ending as of the Closing Date, each
Party agrees to use reasonable efforts consistent with past practice and
policies to (i) preserve intact in all material respects the IMFS Business,
(ii) maintain in all material respects the services of such Party’s employees
who render full-time service to IMFS as seconded employees or who are otherwise
an integral part of the services provided by such Party to IMFS, (iii) preserve
in all material respects the relationships with suppliers, licensors, licensees,
and others having material business relationships with IMFS and (iv) maintain
the same cash management, asset write-off/write-down and accounting methods,
policies, practices, principles, procedures, exceptions, classifications,
assumptions, judgments and valuation and estimation methodologies that were used
in the preparation of the audited financial statements of IMFS at September 1,
2011.
(b)    From and after the Closing, employees of IM Flash Technologies, LLC
(“IMFT”) and Intel Corporation (“Intel”) who are rendering services to IMFS as
seconded personnel as of the Closing pursuant to an applicable Secondment
Agreement, which employees are listed on Schedule 6.1(b) to the IMFS BSA
Disclosure Letter, shall continue their services as follows (unless any such
seconded employee is offered and accepts employment with Micron Singapore
pursuant to Section 1.12(e)):
(i)    With regard to employees of IMFT seconded to IMFS as of the Closing
(“IMFT Seconded Employees”), the IMFT-IMFS Secondment Agreement shall be
terminated effective as of the Closing, pursuant to the terms and conditions of
that certain Master Termination Agreement, to be entered into and effective as
of the Closing Date, by and among the Parties hereto, among others, and from and
after

24

--------------------------------------------------------------------------------



the Closing the IMFT Seconded Employees will provide services to Micron
Singapore pursuant to that certain Amended and Restated IMFT Personnel
Secondment Agreement dated as of the Closing Date, by and between Micron
Technology, Inc., Intel and IMFT, as may be amended from time to time.
(ii)    With regard to employees of Intel seconded to IMFS as of the Closing
(“Intel Seconded Employees”), the Intel Secondment Agreement shall be terminated
effective as of the Closing, pursuant to the terms and conditions of that
certain Master Termination Agreement, to be entered into and effective as of the
Closing Date, by and among the Parties hereto, among others, and from and after
the Closing each Intel Seconded Employee will provide services to Micron
Singapore pursuant to that certain Consulting Services Agreement, by and between
Micron Singapore and Intel to be executed at the Closing pursuant to the terms
and conditions of the 2012 Master Agreement.
6.2    Access to Information.
(a)    For and on behalf of itself, Intel Singapore and IMFS, Micron Singapore
shall maintain for six years after the Closing Date all of the books and records
in its possession pertaining to IMFS, the IMFS Fab Operations, the MSA Purchased
Assets, the Assumed Liabilities and the Retained Liabilities before the Closing,
including all books and records included in the MSA Purchased Assets.
(b)    For six years after the Closing Date, each Party (the “Possessing Party”)
will afford any other Party (the “Receiving Party”), its counsel and its
accountants, during normal business hours, reasonable access to information
relating to the IMFS Fab Operations, the MSA Purchased Assets, the Assumed
Liabilities and the Retained Liabilities in the Possessing Party’s possession
and, to the extent reasonably requested, will provide copies and extracts
therefrom, all to the extent that such access may be reasonably required by the
Receiving Party in connection with (i) the preparation of Tax returns, (ii) the
preparation for any audit by any taxing authority or the prosecution or defense
of any claim or proceeding relating to any Tax return, (iii) compliance with the
requirements of any Governmental Entity or (iv) the resolution of claims made by
a third party against or incurred by a Party pertaining to the IMFS Fab
Operations, the MSA Purchased Assets and the Assumed Liabilities; provided,
however, that nothing in this Section 6.2(b) shall be deemed to require any
Party to disclose any information that it is prohibited from disclosing under
any non-disclosure agreement entered into prior to the date of this Agreement or
in the ordinary course of business after the date of this Agreement.
6.3    Traceability and Data Retention.
(a)    For two years after the Closing Date, Micron Singapore shall provide
IMFS, Intel Singapore and their respective representatives with reasonable
access, during normal business hours, without interruption to the IMFS Fab
Operations and upon reasonable advance notice, and only after the implementation
of reasonable, as determined in Micron Singapore’s sole discretion, safeguards,
including execution of a confidentiality agreement and prior approval of the
representatives, to the premises, property and books and records,

25

--------------------------------------------------------------------------------



including production documents, of the IMFS Fab Operations to the extent
necessary or appropriate in the reasonable discretion of IMFS or Intel
Singapore, respectively, for the purposes of investigating, confirming or
determining the extent or amount of any product liability, warranty, refund or
similar claims and obligations which may arise with respect to Products
manufactured at the IMFS Fab Operations prior to Closing.
(b)    Micron Singapore agrees to maintain for a minimum of five years any data
relating to the process traceability system of the IMFS Fab Operations in
regards to defining unique lot and wafer number markings on each wafer
throughout the manufacturing, assembly and testing process, including quality
and testing information. Micron Singapore will endeavor to provide IMFS and
Intel Singapore with full access to such data to the extent that Micron
Singapore has such access, including providing access to such subcontractor data
as reasonably requested by IMFS or Intel Singapore.
6.4    Cooperation. Micron Singapore shall use its reasonable efforts to obtain
the Third Party Consents and shall be responsible for filing such documents and
taking such other actions as may be required. Each of IMFS and Intel Singapore
shall, at Micron Singapore’s cost and expense, promptly co-operate with and
provide all necessary information and assistance reasonably required by Micron
Singapore and any Governmental Entity upon being requested to do so by the other
in connection with the fulfillment of the conditions referred to in
Sections 5.1, 5.2 and 5.3. To the extent permitted by Applicable Law, and
subject to all applicable privileges (including the attorney-client privilege),
each of the Parties shall consult and cooperate reasonably with one another in
connection with any filing, application, appearance, presentation, brief,
argument or proposal made or submitted by or on behalf of any Party to JTC, any
Competent Authority or any other Governmental Entity in connection with seeking
or obtaining any approvals, filings, consents or authorizations required under
or contemplated by Section 5.1(b), 5.1(e), 5.2(b), 5.2(e), 5.3(b), 5.3(e) or
5.4. Each Party will notify the other Parties promptly upon the receipt of any
response or comments from any officials of JTC, any Competent Authority or any
other Governmental Entity in connection with any approvals, filings,
applications, consents or authorizations required under or contemplated by
Section 5.1(b), 5.1(e), 5.2(b), 5.2(e), 5.3(b), 5.3(e) or 5.4.
6.5    IMFS’s General Obligations. Except as otherwise expressly provided in
this Agreement, if at any time after Closing, IMFS receives any insurance or
other monies in respect of any IMFS Claim, then IMFS shall pay to Micron
Singapore as soon as reasonably practicable the amount recovered.
6.6    IMFS’s Continuing Obligations. Notwithstanding Closing, IMFS shall, at
Micron Singapore’s expense:
(a)    procure that if any property, rights or assets forming part of the IMFS
Business (other than any Excluded Asset or a Contract, Permit or other asset to
which Section 1.11 applies) are not transferred by IMFS at Closing, IMFS
transfers (at the expense of ****) such property, rights or assets to Micron
Singapore immediately after it is discovered that such property, rights or
assets should have been transferred to Micron Singapore at Closing and the
provisions of this Agreement, and in particular the warranties in Article II,
shall be deemed to extend to such property, rights or assets as MSA Purchased
Assets. If any such property, rights or assets are not included in the
calculation of the consideration, the Parties

26

--------------------------------------------------------------------------------



shall agree in writing the amount of consideration to be paid by Micron
Singapore in respect of such property, rights or assets, failing which the
Independent Accounting Firm shall determine the amount of such consideration;
(b)    continue to give to Micron Singapore such information and assistance as
Micron Singapore may reasonably require relating to the IMFS Business, its
employees, customers and suppliers, its current contracts and engagements and
its trade debtors and trade creditors and pass on any trade enquiry which IMFS
receives;
(c)    (without prejudice to the provisions of Section 1.11) from time to time
execute and perform all such acts, deeds and documents and afford to Micron
Singapore such assistance as Micron Singapore may reasonably require:
(i)    for the purpose of vesting in Micron Singapore the full benefit of the
IMFS Business and implementing all the provisions of this Agreement;
(ii)    for the purpose of vesting in Micron Singapore or as it may direct the
full benefit of any rights, powers, remedies, claims or defenses (including,
without limitation, rights of set-off and counterclaim) that IMFS may have in
relation to any IMFS Claim, or otherwise ensuring that the same enure for the
benefit of Micron Singapore;
(iii)    to enable any claim, action, suit, prosecution, litigation,
proceedings, dispute or arbitration to which IMFS was a party and that relates
to any IMFS Claim to be continued by or against Micron Singapore; and
(iv)    to enable any judgment or award obtained by IMFS and not fully satisfied
as at the Closing, to the extent to which it is an IMFS Claim enforceable by
IMFS, to be enforced by Micron Singapore, whether by Micron Singapore joining
itself as a defendant or by Micron Singapore consenting to any plaintiff
concerned joining it as a defendant or otherwise.
6.7    Intel Singapore’s General Obligations. Intel Singapore shall, at Micron
Singapore’s expense and without prejudice to the provisions of Section 1.11,
from time to time execute and perform all such acts, deeds and documents and
afford to Micron Singapore such assistance as Micron Singapore may reasonably
require:
(a)    for the purpose of vesting in Micron Singapore the full benefit of the
IMFS Business and implementing all the provisions of this Agreement;
(b)    for the purpose of vesting in Micron Singapore or as it may direct the
full benefit of any rights, powers, remedies, claims or defenses (including,
without limitation, rights of set-off and counterclaim) that IMFS may have in
relation to any IMFS Claim, or otherwise ensuring that the same enure for the
benefit of Micron Singapore;

27

--------------------------------------------------------------------------------



(c)    to enable any claim, action, suit, prosecution, litigation, proceedings,
dispute or arbitration to which IMFS was a party and that relates to any IMFS
Claim to be continued by or against Micron Singapore; and
(d)    to enable any judgment or award obtained by IMFS and not fully satisfied
as at the Closing, to the extent to which it is an IMFS Claim enforceable by
IMFS, to be enforced by Micron Singapore, whether by Micron Singapore joining
itself as a defendant or by Micron Singapore consenting to any plaintiff
concerned joining it as a defendant or otherwise.
6.8    ****.
(a)    From and after the Closing, neither **** nor **** will have any interest
in, or right or claim to any allocation of, share of or benefit from the **** or
**** accruing or received after the Closing, including any monies received by
****, relating to such **** after the Closing (the “Post-Closing Benefits”).
(b)    **** will indemnify, defend and hold harmless **** and **** from and
against any and all liabilities, damages, losses, costs and expenses (including
Taxes, reasonable attorneys’ and consultants’ fees and expenses) arising from
(i) **** or **** being required to repay or return any benefit of, or otherwise
compensate any **** with respect to, the **** relating to such **** with respect
to the period prior to the Closing, (ii) the revocation by any **** relating to
any ****, (iii) **** or **** being required to pay any amount to any **** with
respect to any of the Post-Closing Benefits and (iv) the transfer of the
benefits or the burdens of the **** relating to such **** to ****, and any
actions taken to effect such transfer, pursuant to or in contemplation of the
transactions in this Agreement, in any case including in the case of clauses
(i) through (iv) (A) those that may result from any failure to satisfy any of
the conditions of the **** relating to such **** that apply at any time prior
to, from or after the Closing, (B) any amounts required to be paid or repaid to
a **** that would not have been required to be paid or repaid but for such
failure, (C) any penalties, interest and additions to **** relating thereto,
(D) any reasonable professional fees incurred by **** or **** in connection with
such failure and (E) any **** resulting from the receipt or right to receive any
payment pursuant to this sentence; provided, however, that in no event shall
**** or **** be entitled to indemnification for the loss of the value to **** or
**** attributable to the surrender of their rights to the Post-Closing Benefits
described in clause (a) above.
ARTICLE VII
MISCELLANEOUS
7.1    Notices. All notices, requests, demands or other communications that are
required or may be given pursuant to the terms of this Agreement will be given
pursuant to Section 8.3 of the 2012 Master Agreement.

28

--------------------------------------------------------------------------------



7.2    Remedies. Except as otherwise specifically provided for herein, from and
after the Closing, the indemnification remedies set forth in Article 6 of the
2012 Master Agreement shall be the Parties’ sole and exclusive remedies for any
breach under this Agreement.
7.3    Law Society of Singapore’s Conditions of Sale 1999. The sale and purchase
of the IMFS Premises is subject to the general conditions of sale known as “The
Law Society of Singapore’s Conditions of Sale 1999” (the “LSS Conditions”)
insofar as the LSS Conditions and the terms of this Agreement are not contrary
to or in conflict with the following:
(a)    the Conveyancing & Law of Property (Conveyancing) Rules 2011 as
promulgated under the Conveyancing & Law of Property Act; and
(b)    the Singapore Academy of Law (Conveyancing Money) Rules 2011 as
promulgated under the Singapore Academy of Law Act (Cap 294A) (if applicable).
In the event of any inconsistency between the LSS Conditions and the provisions
of this Agreement, the latter shall prevail.
7.4    Dispute Resolution. Any controversy, dispute or Claim arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity, termination or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby will be governed by, and be subject to, the provisions of
Section 8.9 of the 2012 Master Agreement, which provisions (and related defined
terms) are hereby incorporated by reference into this Agreement; provided,
however, that any references to “Agreement” in such Section 8.9 as incorporated
herein shall be deemed to be references to this Agreement.
7.5    Jurisdiction and Venue; Waiver of Jury Trial.
(a)    Any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement shall
be brought in a state or federal court located in Delaware and each of the
Parties to this Agreement hereby consents and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Applicable Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.
(b)    Each Party hereby agrees to take such actions as may be reasonably
requested by any other Party for the purpose of enforcing in Singapore any
injunction or order for specific performance rendered by any state or federal
court located in Delaware pursuant to Section 7.5.
(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH

29

--------------------------------------------------------------------------------



SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7.5.
7.6    Headings. The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.
7.7    Entire Agreement. This Agreement, the documents to be executed hereunder
and the Exhibits and Schedules attached hereto and the 2012 Master Agreement
constitute the entire agreement between the Parties pertaining to the subject
matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.
7.8    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
7.9    Waiver. Any Party may (a) extend the time for the performance of any of
the obligations or other acts of any other Party or (b) waive compliance with
any of the agreements of any other Party or with any conditions to its own
obligations. Any agreement on the part of a Party hereto to any such extension
or waiver will be valid if set forth in an instrument in writing signed on
behalf of such Party.
7.10    Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the Parties. No supplement, alteration or modification
of this Agreement will be binding unless executed in writing by the Parties.
7.11    Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of each Party. Neither this Agreement nor
any right or obligation hereunder may be assigned or delegated by any Party in
whole or in part to any other Person, including by operation of law or in
connection with any acquisition, merger, or change of control of a Party,

30

--------------------------------------------------------------------------------



without the prior written consent of the non-assigning Parties.
7.12    Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.
7.13    Third Party Rights. A Person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore to enforce any term of this Agreement.
7.14    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
7.15    Expenses. Whether or not the transactions contemplated by this Agreement
are ultimately consummated, each Party shall bear its own costs and expenses in
connection with the negotiation, execution and delivery of this Agreement except
as otherwise provided herein.
7.16    Further Assurances. The Parties will deliver any and all other
instruments or documents required to be delivered pursuant to, or reasonably
necessary or proper in order to give effect to, the terms and provisions of this
Agreement.
7.17    Disclaimers.
(a)    Micron Singapore acknowledges that it has conducted such investigation
and inspection of the assets, liabilities and books and records of IMFS that it
has deemed necessary or appropriate for the purpose of entering into this
Agreement and consummating the transactions contemplated by this Agreement. In
executing this Agreement, Micron Singapore is relying on its own due care and
diligence in electing to acquire the MSA Purchased Assets on the terms and
subject to the conditions set forth in this Agreement and on the provisions set
forth herein, and not on any other statements, presentations, representations,
warranties or assurances of any kind made by IMFS, Intel Singapore, their
respective representatives or any other Person.
(b)    Micron Singapore acknowledges that (i) the representations and warranties
of IMFS and Intel Singapore under Article II and Article IV, respectively,
constitute the sole and exclusive representations and warranties of IMFS and
Intel Singapore, as applicable, to Micron Singapore in connection with the
transactions contemplated by this Agreement and (ii) all other representations
and warranties are specifically disclaimed and may not be relied upon or serve
as a basis for a claim against either IMFS or Intel Singapore, as applicable.
MICRON SINGAPORE ACKNOWLEDGES THAT IMFS DISCLAIMS ALL WARRANTIES OTHER THAN
THOSE EXPRESSLY CONTAINED IN THIS AGREEMENT AS TO THE MSA PURCHASED ASSETS,
WHETHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
WARRANTY FOR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THOSE REPRESENTATIONS
AND WARRANTIES MADE BY IMFS EXPRESSLY CONTAINED IN THIS AGREEMENT, MICRON
SINGAPORE IS ACQUIRING THE MSA PURCHASED ASSETS ON AN “AS IS, WHERE IS” BASIS.
MICRON

31

--------------------------------------------------------------------------------



SINGAPORE FURTHER ACKNOWLEDGES THAT INTEL SINGAPORE DISCLAIMS ALL WARRANTIES
OTHER THAN THOSE MADE BY IT EXPRESSLY CONTAINED IN THIS AGREEMENT. NEITHER IMFS
NOR INTEL MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, ORAL OR
WRITTEN, WHETHER OF MERCHANTABILITY, SUITABILITY, NONINFRINGEMENT OR FITNESS FOR
A PARTICULAR PURPOSE, OR QUALITY AS TO THE MSA PURCHASED ASSETS OR ANY PART OR
ITEM THEREOF, OR AS TO THE CONDITION, DESIGN, OBSOLESCENCE, WORKING ORDER OR
WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR
OTHERWISE.
(c)    IMFS acknowledges that (i) the representations and warranties of Micron
Singapore and Intel Singapore under Article III and Article IV, respectively,
constitute the sole and exclusive representations and warranties of Micron
Singapore and Intel Singapore, as applicable, to IMFS in connection with
transactions contemplated by this Agreement and (ii) all other representations
and warranties are specifically disclaimed and may not be relied upon or serve
as a basis for a claim against either Micron Singapore or Intel Singapore, as
applicable. IMFS ACKNOWLEDGES THAT MICRON SINGAPORE AND INTEL SINGAPORE EACH
DISCLAIM ALL WARRANTIES OTHER THAN THOSE MADE BY IT EXPRESSLY CONTAINED IN THIS
AGREEMENT.
(d)    Intel Singapore acknowledges that (i) the representations and warranties
of IMFS and Micron Singapore under Article II and Article III, respectively,
constitute the sole and exclusive representations and warranties of IMFS and
Micron Singapore, as applicable, to Intel Singapore in connection with
transactions contemplated by this Agreement and (ii) all other representations
and warranties are specifically disclaimed and may not be relied upon or serve
as a basis for a claim against either IMFS or Micron Singapore, as applicable.
INTEL SINGAPORE ACKNOWLEDGES THAT IMFS AND MICRON SINGAPORE EACH DISCLAIM ALL
WARRANTIES OTHER THAN THOSE MADE BY IT EXPRESSLY CONTAINED IN THIS AGREEMENT.
7.18    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles or the Appendix are to Sections, Articles or the Appendix of or to this
Agreement, (ii) words in the singular include the plural and vice versa,
(iii) the term “including” means “including without limitation,” and (iv) the
terms “herein,” “hereof,” “hereunder” and words of similar import shall mean
references to this Agreement as a whole and not to any individual section or
portion hereof. Unless otherwise specified herein, all amounts and payments
shall be in United States dollars, and all references to “$” or dollar amounts
will be to lawful currency of the United States of America. All references to
“$” or dollar amounts shall be to precise amounts and not rounded up or down.
All references to “day” or “days” will mean calendar days.

32

--------------------------------------------------------------------------------



(b)    No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement
or such provision.
ARTICLE VIII
DEFINITIONS
8.1    Definitions. Unless otherwise defined in this Agreement, the following
terms have the meanings specified or referred to in this Article VIII:
“Agreed Terms” means in relation to any document, such document in the terms
agreed between the Parties and signed for identification by IMFS and Micron
Singapore with such alterations as may be agreed in writing between the Parties
from time to time for any reason (including to take account of any changes
between the date of this Agreement and the Closing).
“Antitrust Law” means any of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, the Sherman Antitrust Act of 1890, as amended, the Clayton Act
of 1914, as amended, the Federal Trade Commission Act, as amended, the
Competition Act, Chapter 50B of Singapore, as amended, or any other federal,
state or foreign law designed to prohibit, restrict or regulate actions for the
purpose of monopolization or restraint of trade.
“Applicable Law” means any laws, statutes, rules, regulations, ordinances,
orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Appointed Valuer” means ****, being the property valuer appointed by IMFS to
value the IMFS Premises and whose expenses shall be paid by Micron Singapore.
“Back-End Products” means shall have the meaning set forth in the IMFS Back-End
Products Purchase Agreement.
“Building Agreement” means the building agreement dated November 23, 2007 made
between JTC and IMFS (including all side-letters supplemental thereto) whereby
JTC agreed to grant, and IMFS agreed to take, a license in respect of the IMFS
Land for a term of four years commencing from March 30, 2007, and subject to the
fulfillment of certain conditions specified in clause 3.1 of the Building
Agreement, JTC agreed to grant, and IMFS agreed to accept, a lease of the IMFS
Premises.
“Business Day” means a day that is a not a Saturday, Sunday or other day on
which the banking institutions in the State of New York and Singapore are
authorized or required by Applicable Law to be closed.
“Competent Authorities” means those Governmental Entities whose
approval/clearance is required by JTC as a condition to the grant of the JTC
Approval, and “Competent Authority” means any of them.
“Closing” shall have the meaning set forth in the 2012 Master Agreement.

33

--------------------------------------------------------------------------------



“Contracts” means (i) the contracts and agreements referred to in Schedule 8.1A
to the IMFS BSA Disclosure Letter; and (ii) all other contracts, undertakings,
arrangements and agreements entered into on or prior to the Closing by or on
behalf of IMFS in connection with the IMFS Business in each case to the extent
that at the Closing the same remain to be completed or performed or remain in
force, including the Secondment Agreements but excluding employment and other
agreements with the Relevant Employees.
“Cut-off Date” means ****.
“Employment Act” means the Employment Act, Chapter 91 of Singapore.
“Employee Liabilities” means any and all Liabilities, whenever or however
arising, including all benefits payable to a Relevant Employee and all costs and
expenses relating thereto arising under Applicable Law, contract, decision or
proceeding before any Governmental Entity or any award of any arbitrator of any
kind, relating to any employee plan, employment arrangement or otherwise
relating to a Relevant Employee and his or her service or employment with IMFS,
and all losses incurred as a result of claims, actions or proceedings brought by
any Relevant Employee against IMFS, Micron Singapore or Intel Singapore in
connection with the termination of such Relevant Employee’s employment with IMFS
or as a result of the transactions contemplated in this Agreement.
****
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
“****” means all the **** in connection with the **** and more particularly set
out in ****.
“Guarantees and Warranties” means all builders’ and suppliers’ guarantees,
undertakings and warranties furnished to IMFS or its predecessor-in-title or its
agents relating to the IMFS Premises, including, without limitation, those that
are listed in Schedule 8.1C to the IMFS BSA Disclosure Letter.
“IMFS Back-End Products Purchase Agreement” means that certain IMFS Back-End
Products Purchase Agreement by and among the Parties that shall be entered into
at the Closing, in substantially the form attached as Exhibit HH to the 2012
Master Agreement Exhibit Letter.
“IMFS BSA Disclosure Letter” means the disclosure letter, as agreed to between
the Parties as of the date hereof, containing the Schedules required by the
provisions of this Agreement.
“IMFS BSA Exhibit Letter” means the exhibit letter, as agreed to between the
Parties as of the date hereof, containing the Exhibits required by the
provisions of this Agreement.
“IMFS Business” means the IMFS Fab Operations carried on by IMFS at the IMFS
Premises.

34

--------------------------------------------------------------------------------



“IMFS Claims” means all rights and claims of IMFS arising at any time (whether
before or after the Closing) out of or in connection with the IMFS Business
(whether arising under any warranties, conditions, guarantees, indemnities,
insurance policies, contracts, agreements (in each case whether express or
implied) or otherwise howsoever) insofar as they relate to any of the MSA
Purchased Assets; provided, however, that “IMFS Claims” shall not include any
rights or claims against Intel Singapore or any of its past and present
stockholders, partners, directors, officers, employees, agents and other
representatives (each of which are released under Section 2.8(D)(2) of the 2012
Master Agreement).
“IMFS Land” means the land known as Private Lot A2352802 as more particularly
shown on the plan attached to the Building Agreement (and now comprised in Lot
5539C of Mukim 13), Singapore.
“IMFS Land Sale Approvals” means, collectively, the JTC Approval and, where
required by JTC, the approval or clearance of the Competent Authorities in
connection with the sale of the IMFS Premises by IMFS to Micron Singapore and
the assignment/transfer of the Building Agreement, the JTC Lease and all
side-letters supplemental thereto by IMFS to Micron Singapore, as applicable. In
the event the approval or clearance of the Competent Authorities is not required
by JTC, the term “IMFS Land Sale Approvals” shall mean and refer to the JTC
Approval only.
“IMFS Net Book Value” means (i) the book value of the MSA Purchased Assets as of
the close of business on the Closing Date, net of accumulated depreciation,
amortization and other adjustments less (ii) the book value of the Assumed
Liabilities, in each case as determined in accordance with Modified GAAP
consistently applied and using the same accounting methods, policies, practices,
principles, procedures, exceptions, classifications, assumptions, judgments and
valuation and estimation methodologies that were used in the preparation of the
audited financial statements of IMFS at September 1, 2011. For the avoidance of
doubt, the IMFS Net Book Value shall be determined without giving effect to the
transactions contemplated by this Agreement and without any write-off or
write-down resulting from the transactions contemplated by this Agreement or
IMFS’s determination to dispose of the MSA Purchased Assets or to discontinue
the IMFS Fab Operations.
“IMFS Premises” means, collectively, the IMFS Land together with the buildings
erected thereon and improvements thereto (including all fixed and non-severable
plant and machinery).
“IMFT-IMFS Secondment Agreement” means that certain IM Flash Personnel
Secondment Agreement dated as of February 27, 2007, by and between IM Flash
Technologies, LLC and IMFS.
“Independent Accounting Firm” means PricewaterhouseCoopers LLP (and its
affiliated accounting firms), or, if such firm is unable or unwilling to act,
such other independent public accounting firm as shall be agreed in writing by
the Parties.
“Intel Secondment Agreement” means that certain Intel Personnel Secondment
Agreement dated as of February 27, 2007, by and between Intel and IMFS.

35

--------------------------------------------------------------------------------



“Intel Singapore Supply Agreement” means that certain Supply Agreement dated as
of February 27, 2007, by and between Intel Singapore and IMFS.
“Joint Venture Documents” shall have the meaning set forth in the 2012 Master
Agreement.
“JTC” means the Jurong Town Corporation.
“JTC Approval” means JTC’s approval to the sale of the IMFS Premises by IMFS to
Micron Singapore and the assignment/transfer of the Building Agreement, the JTC
Lease and all side-letters supplemental thereto by IMFS to Micron Singapore.
“JTC Lease” means the lease of the IMFS Premises issued, or to be issued, by JTC
to IMFS pursuant to the provisions of the Building Agreement (as amended or
supplemented in writing from time to time) and includes any document which
amends or supplements such lease.
“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued on the financial statements of such
Person.
“Lien” means any charge, Claim, mortgage, lien, option, pledge, security
interest or other restriction of any kind (other than those created under
applicable securities laws).
“Material Adverse Effect” means (i) a material adverse effect on the business,
results of operations or financial condition of a Party and its subsidiaries,
taken as a whole, or (ii) any change or effect that prevents or materially
impedes or delays the consummation of the transactions contemplated by this
Agreement and the Joint Venture Documents and the other transactions
contemplated hereby and thereby, all taken as a whole; provided, that changes
and effects attributable to changes in Applicable Law of general applicability
or interpretations thereof by courts or Governmental Entities shall not be
deemed, either alone or in combination, to constitute, and shall not be taken
into account in determining whether there has been or will be, a Material
Adverse Effect.
“Modified GAAP” means United States generally accepted accounting principles as
in effect from time to time, except that: (i) stock-related expenses (including
stock options, restricted stock, stock appreciation rights, restricted stock
units, stock purchase programs or any award based on equity of Intel Singapore
or Micron Singapore) associated with the seconded individuals to IMFS will not
be recorded or disclosed in the financial statements of IMFS; and (ii) the value
of any asset, contributed or otherwise transferred to IMFS from Intel Singapore
or Micron Singapore shall be the value as agreed upon by Intel Singapore and
Micron Singapore at the time of the contribution or transfer, as applicable,
and, if such asset is or was to be depreciated or amortized under GAAP, the
useful life and method of depreciation or amortization for such asset shall be
determined by applying the accounting policies used by IMFS for like assets.

36

--------------------------------------------------------------------------------



“Motor Vehicles” means all the motor vehicles owned by IMFS used or intended to
be used in connection with the IMFS Business at the Closing.
“MSA Inventory” means raw materials, work in process, finished goods (but
excluding all Back-End Products), supplies, packaging materials, parts, spare
parts and other inventories owned by IMFS.
“MSA Supply Agreement” means that certain Supply Agreement dated as of February
27, 2007, by and between Micron Singapore and IMFS.
“Office Equipment” means all loose items of office equipment, furniture and
furnishings but excluding fixed equipment forming part of the IMFS Premises,
used or intended to be used in connection with the IMFS Business, at the
Closing.
“Order” means any preliminary or permanent injunction, temporary restraining
order or other judicial or administrative order or decree of any Governmental
Entity.
“Permits” means the governmental or regulatory permits, licenses and/or consents
set out in Schedule 8.1D to the IMFS BSA Disclosure Letter.
“Person” or “Persons” means any natural person and any corporation, firm,
partnership, trust, estate, limited liability company or other entity resulting
from any form of association.
“Plant and Machinery” means loose plant and machinery, tools, moulds, dies and
other equipment (excluding the Office Equipment and fixed and non-severable
plant and machinery forming part of the IMFS Premises) owned by IMFS, used or
intended to be used in connection with the IMFS Business, at the Closing.
“Post-Closing Adjustment” means the amount calculated as the IMFS Net Book Value
minus the estimated IMFS Net Book Value as set forth in the statement delivered
by Intel Singapore pursuant to Section 1.7.
“Probe Testing” shall have the meaning set forth in the Intel Singapore Supply
Agreement.
“Products” shall have the meaning set forth in the Intel Singapore Supply
Agreement.
“Receivables” means the book and other debts receivable by or owing to IMFS in
connection with the IMFS Business (and whether or not yet due and payable) at
the Closing (including, without limitation, trade debts, deposits, prepayments,
retrospective rebates and overpayments) and interest thereon but excluding:
(a)    debts due from any relevant Tax Authority in respect of Taxation
including, for the avoidance of doubt, any bond or other security issued by any
Tax Authority or other governmental agency representing any such debts; and
(b)    cash credited to any account with a bank.

37

--------------------------------------------------------------------------------



“Relevant Employees” means those employees of IMFS who are immediately prior to
Closing employed in the IMFS Business.
“Secondary Silicon” shall have the meaning set forth in the Intel Singapore
Supply Agreement.
“Secondment Agreements” means, collectively, the IMFT-IMFS Secondment Agreement
and the Intel Secondment Agreement.
“****” means ****.
“Taxes,” “Taxation” or “Tax” means any federal, state, local or foreign net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, service, service use, withholding, payroll, employment,
excise, severance, goods and services, stamp, occupation, premium, property,
customs, duties or other type of fiscal levy and all other taxes, governmental
fees, registration fees, assessments or charges of any kind whatsoever, together
with any interest and penalties, additions to tax or additional amounts imposed
or assessed with respect thereto.
“Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation.
“Third Party Consents” means all consents, licenses, approvals, authorizations
or waivers required from third parties for the conveyance, transfer, assignment
or novation in favor of Micron Singapore of any of the MSA Purchased Assets on
terms acceptable to Micron Singapore and “Third Party Consent” means any one of
them.
[Signature Page Follows]



38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
INTEL TECHNOLOGY ASIA PTE LTD 

 
By: /s/ Brian Krzanich          
         Brian Krzanich
         Authorized Signer




 
MICRON SEMICONDUCTOR ASIA PTE. LTD. 
 
By:  /s/ Brian J. Shields      
         Brian J. Shields
         Senior Managing Director and Chairman






 
IM FLASH SINGAPORE, LLP 

 
By: /s/ Rodney Morgan     
        Rodney Morgan
        Authorized Person 

By: /s/ Keyvan Esfarjani    
        Keyvan Esfarjani
        Authorized Person
 



THIS IS THE SIGNATURE PAGE FOR THE
IMFS BUSINESS SALE AGREEMENT
ENTERED INTO BY AND AMONG INTEL TECHNOLOGY ASIA PTE LTD,
MICRON SEMICONDUCTOR ASIA PTE. LTD.
AND IM FLASH SINGAPORE, LLP



